DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending and presented for examination on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/322,722.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 12/08/2020.  The IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0175028 (A1) to Matsuda et al. (“Matsuda”).
Regarding claims 1-5, Matsuda teaches a high strength steel sheet on which a galvanized layer or galvannealed layer may be formed (metallic coating on at least one face of the steel sheet).  Abstract; para. [0046], [0092].  The steel contains the following elements in percent by mass (para. [0026]-[0039], [0076]-[0086]):

Element
Claim 1
US 2012/0175028 A1
C
0.13 - 0.22
0.1 - 0.3
Si
1.2 - 1.8
2.0 or less
Mn
1.8 - 2.2
0.5 - 3.0
Mo
0.10 - 0.20
0.005 - 0.5
Nb
≤ 0.05
0.01 - 0.1
Al
≤ 0.5
1.0 or less
Ti
≤ 0.05
0.01 - 0.1
Fe + impurities
remainder
balance


The microstructure is martensite 50% or more, retained austenite (residual austenite) 10% or less, and bainite 10% or less.  Para. [0057], [0058], [0060], [0061].  Ferrite is 50% or less, including 0% (structure not including ferrite).  Para. [0059].  The microstructure is measured in area percent (para. [0056]-[0061]) or volume percent (headings of Table 2 and Table 5).  The transitional phrase “consisting of” is met by Matsuda because Matsuda does not teach non-claimed phases in non-zero amounts.  In other words, any non-claimed phases taught by Matsuda can be absent or present in an amount of zero percent.
The tensile strength of the steel is 980 MPa or higher, and λ (hole expansion ratio) is 15% or more.  Abstract; para. [0025], [0130], [0131].  Some example YS (yield strengths) values exceed 800 MPa.  Table 6.  Some example elongation values exceed 14%.  (Table 6).
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322559 (A1) or WO 2012/156428 (A1) to Becker et al. (“Becker”).
US 2014/0322559 (A1) will serve as the translation of WO 2012/156428 (A1).  Unless otherwise noted, all citations to Becker in this Office action will refer to the US publication.
Regarding claims 1, 2, and 5, Becker teaches a flat steel product.  Abstract.  Flat steel products include sheets.  Para. [0003].  The steel can optionally contain a metallic protective layer (at least one face of the coated steel sheet includes a metallic coating).  Para. [0059].  The steel contains the following elements in percent by weight (abstract; para. [0033]):
Element
Claim 1
US 2014/0322559 A1
C
0.13 - 0.22
0.10 - 0.50
Si
1.2 - 1.8
0.1 - 2.5
Mn
1.8 - 2.2
1.0 - 3.5
Mo
0.10 - 0.20
0.1 - 0.3
Nb
≤ 0.05
0.02 - 0.05
Al
≤ 0.5
up to 2.5
Ti
≤ 0.05
0.001 - 0.15
Fe + impurities
remainder
balance


The microstructure contains residual austenite 5-30%, bainite less than 10%, tempered martensite 25-80%, untempered martensite 5-70%, and ferrite less than 5% (including 0%) in surface percent.  Abstract; para. [0121].  Because surface percent is a two-dimensional measurement and the flat product is a three-dimensional object, the percentages of Becker would be the same when converted to volume percent.  The transitional phrase “consisting of” is met by Becker because Becker does not teach non-claimed phases in non-zero amounts.  In other words, any non-claimed phases taught by Becker can be absent or present in an amount of zero percent.
The yield strength is 600-1400 MPa.  Para. [0025].  The tensile strength is at least 1200 MPa.  Para. [0024].  The elongation is 10-30%.  Para. [0027].  The hole expansion is 50-120%.  Para. [0030].
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 3, Becker teaches that the steel product can be subject to hot-dip galvanization.  Para. [0120].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, as applied to claim 1 above, and further in view of Matsuda.
Regarding claim 4, Becker teaches that the steel can contain a protective layer applied by hot-dip galvanization (para. [0120]), but does not teach galvannealing.  However, Becker also states that similar protective coatings are also possible.  Para. [0120].
Matsuda, directed to a high strength steel sheet, teaches galvannealing to perform alloying treatment on the steel sheet.  Para. [0113], [0117].  The coating enhances corrosion resistance.  Para. [0118].  It would have been obvious to one of ordinary skill in the art to have provided the metallic coating of Becker by galvannealing in order to improve the corrosion resistance of the steel sheet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of copending Application No. 17/835,347 in view of Matsuda.
The copending claims recite the claimed composition, mechanical properties, and the microstructure, but they do not recite that the steel sheet is coated.  
Matsuda, directed to a high strength steel sheet, teaches forming a galvanized or galvannealed layer (coating at least one face of the steel sheet with a metallic coating) on the steel sheet.  Para. [0113], [0117].  The coating enhances corrosion resistance.  Para. [0118].  It would have been obvious to one of ordinary skill in the art to have galvanized or galvannealed the steel sheets of the copending claims in order to improve the corrosion resistance of the steel sheet.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 10, 2022